Citation Nr: 1455400	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-11 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic bronchitis, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971, including service in Vietnam.  His service medals include the Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was scheduled for a Travel Board hearing in March 2011, but this was cancelled upon his request in March 2011.  

In September 2013, the Board remanded the case for further development.  The issue of entitlement to service connection for chloracne and/or dermatitis was recharacterized as service connection for a skin disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDING OF FACT

Prior to the issuance of a final decision, the Board received information from the Social Security Administration (SSA) that the Veteran died in October 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal. 38 U.S.C.A. § 7104(a) (2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

According to SSA records, the Veteran died in October 2014, before the Board promulgated a decision on his appeal.  As a matter of law, an appeal does not survive the Veteran's death, and this appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2014); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (2014); see 79 Fed. Reg. 52977, 52982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010) (addressing eligibility for substitution, how an eligible survivor makes a request to substitute, a substitute's rights in adjudication, limitations related to substitution, and order of preference among eligible survivors).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the RO from which the claim originated, which is listed on the first page of this decision.


(CONTINUED ON NEXT PAGE)

ORDER

The appeal to reopen a claim of entitlement to service connection for chronic bronchitis, to include as secondary to herbicide exposure, is dismissed.

The appeal for entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure, is dismissed.



____________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


